— Order entered on March 21, 1960 denying partial summary judgment and directing a separate and prior trial on a limited issue unanimously modified on the law, on the facts and in the exercise of discretion, so as to direct a separate and prior trial on all the issues of law and fact raised by the first defense of the answer, and otherwise affirmed, with $20 costs and disbursements to the appellant. Special Term’s limitation of the issue to be preliminarily tried was too narrow. It does not necessarily follow that the defendant-respondent would be entitled to judgment if it be proven merely that the plaintiff’s attorneys did not communicate with the defendant’s attorneys regarding the examination of the insured. The first defense is much broader and the separate trial should include all the issues of law and fact raised by such affirmative defense. Concur — Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.